
	
		I
		111th CONGRESS
		1st Session
		H. R. 3922
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2009
			Mr. Klein of Florida
			 (for himself, Mr. Mica,
			 Ms. Harman,
			 Mr. Pence,
			 Mr. Peters,
			 Mr. Kirk, Mr. Sherman, Mr.
			 Wexler, Mr. Engel,
			 Mr. Schock,
			 Ms. Berkley,
			 Mr. Bilirakis,
			 Mr. Linder,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Hall of New York,
			 Mr. Mack, Mr. Crowley, Mr.
			 Waxman, Mr. Levin,
			 Mr. Braley of Iowa,
			 Mr. Inglis,
			 Mr. Kagen,
			 Mr. Larsen of Washington,
			 Mr. Shuler,
			 Mr. Carney,
			 Mr. Lance,
			 Mr. Israel,
			 Ms. Kilroy,
			 Mr. Hastings of Florida,
			 Ms. Wasserman Schultz,
			 Mr. Himes,
			 Mr. Weiner, and
			 Mr. Gutierrez) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Financial Services and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure that companies operating in the United States
		  that receive United States Government funds are not conducting business in
		  Iran, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Accountability for Business Choices in
			 Iran Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The Islamic
			 Republic of Iran is a party to the Treaty on the Non-Proliferation of Nuclear
			 Weapons (NPT) and a member of the International Atomic Energy Agency
			 (IAEA).
			(2)Since 1987,
			 successive United States administrations have issued executive orders to ban
			 imports of Iranian-origin goods and services, participation of United States
			 persons or entities in the development of Iran’s energy sector and investment
			 by and in Iranian banks in order to address the unusual and extraordinary
			 threat to the national security, foreign policy and economy of the United
			 States posed by an Iranian nuclear weapons program.
			(3)On August 5, 1996,
			 the Iran and Libya Sanctions Act was signed into law. In 2006, the title of
			 this law was changed to the Iran Sanctions Act (ISA). The ISA notes that
			 the efforts of the Government of Iran to acquire weapons of mass
			 destruction and the means to deliver them and its support of acts of
			 international terrorism endanger the national security and foreign policy
			 interests of the United States and those countries with which the United States
			 shares common strategic and foreign policy objectives, and therefore
			 requires the President to sanction United States and foreign companies if the
			 President determines that such companies have invested in Iran’s petroleum or
			 natural gas sectors.
			(4)On March 14, 2000,
			 the Iran Nonproliferation Act was signed into law, to provide for the
			 application of measures to foreign persons who transfer to Iran certain goods,
			 services, or technology, and for other purposes..
			(5)On September 30,
			 2006, the Iran Freedom Support Act (IFSA) was signed into law to hold
			 the current regime in Iran accountable for its threatening behavior and
			 recommended that the President initiate investigations upon the receipt of
			 credible information that a United States or foreign person is investing in
			 Iran’s petroleum or natural gas sector in violation of the ISA. The IFSA
			 extended the ISA until December 31, 2011.
			(6)In response to its
			 serious concern over Iran’s nuclear program, the United Nations
			 Security Council (UNSC) has passed several resolutions calling on Iran to halt
			 its uranium enrichment and reprocessing activities and instituting rounds of
			 sanctions on Iran, taking all necessary measures to prevent the supply of
			 certain goods or technologies that could contribute to Iran’s uranium
			 enrichment, reprocessing, or heavy water-related activities, or to the
			 development of a nuclear weapon.
			(7)Iran is in
			 violation of these UNSC resolutions.
			(8)Effective November
			 10, 2008, the Department of the Treasury’s Office of Foreign Assets Control
			 (OFAC) revoked authorization for U-turn transfers involving
			 Iran. As of that date, United States depository institutions are no longer
			 authorized to process transfers involving Iran that originate and end with
			 non-Iranian foreign banks.
			(9)According to a
			 June 5, 2009, IAEA report, Iran has not suspended its enrichment related
			 activities or its work on heavy water related projects as required by the
			 Security Council, nor has Iran cooperated with the [IAEA] in
			 connection with the remaining issues which give rise to concerns and which need
			 to be clarified to exclude the possibility of military dimensions to Iran’s
			 nuclear programme..
			(10)On September 25,
			 2009, President Obama, British Prime Minister Brown, and French President
			 Sarkozy revealed that Iran has been covertly enriching uranium in Qom,
			 Iran.
			(11)Iran had
			 concealed the existence and purpose of the Qom facility, and had not disclosed
			 the Qom enrichment facility to the IAEA until September 21, 2009.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the illicit
			 nuclear activities of the Government of Iran—combined with its development of
			 unconventional weapons and ballistic missiles, and support for international
			 terrorism—represent a serious threat to the security of the United States and
			 United States allies in Europe, the Middle East, and around the world;
			(2)the United States
			 should continue to support diplomatic efforts in the International Atomic
			 Energy Agency and the United Nations Security Council (UNSC) to end Iran’s
			 illicit nuclear activities;
			(3)the United Nations
			 Security Council should take further measures beyond UNSC Resolutions 1737,
			 1747, 1803, and 1835 to tighten sanctions on Iran, including preventing new
			 investment in Iran’s energy sector, as long as Iran fails to comply with the
			 international community’s demand to halt its nuclear enrichment
			 campaign;
			(4)the United States
			 should take all possible measures to discourage and, if possible, prevent
			 foreign banks from providing export credits to foreign entities seeking to
			 invest in the Iranian energy sector;
			(5)the United States
			 should encourage foreign governments to direct state-owned entities to cease
			 all investment in Iran’s energy sector and all exports of refined petroleum
			 products to Iran and to persuade, and, where possible, require private entities
			 based in their territories to cease all investment in Iran’s energy sector and
			 all exports of refined petroleum products to Iran;
			(6)moderate Arab
			 countries have a vital and perhaps existential interest in preventing Iran from
			 acquiring nuclear arms, and therefore such countries, particularly countries
			 with large oil deposits, should use their economic leverage to dissuade other
			 countries, including the Russian Federation and the People’s Republic of China,
			 from assisting Iran’s nuclear program directly or indirectly and to persuade
			 other countries, including Russia and China, to be more forthcoming in
			 supporting UNSC efforts to halt Iran’s nuclear program;
			(7)with Iran’s
			 economy weakened, effective economic measures to isolate the regime may make
			 the difference between a diplomatic resolution and a nuclear standoff;
			(8)to make a
			 diplomatic solution possible, international firms doing business in Iran should
			 not continue to provide the last crutch of support to the Iranian economy;
			 and
			(9)this Act seeks to
			 prohibit those entities that do business with the United States from doing
			 business with Iran.
			4.Prohibition on
			 United States Government contracts
			(a)Certification
			 RequirementThe head of each executive agency shall ensure that
			 each contract with a company entered into by such executive agency for the
			 procurement of goods or services or agreement for the use of Federal funds as
			 part of a grant, loan, or loan guarantee to a company, includes a clause that
			 requires the company to certify to the contracting officer that the company
			 does not conduct business operations in Iran described in section 7.
			(b)Remedies
				(1)In
			 generalThe head of an executive agency may impose remedies as
			 provided in this subsection if the head of the executive agency determines that
			 the contractor has submitted a false certification under subsection (a) after
			 the date the Federal Acquisition Regulation is revised pursuant to subsection
			 (e) to implement the requirements of this section.
				(2)TerminationThe
			 head of an executive agency may terminate a covered contract with a company
			 upon the determination of a false certification under paragraph (1).
				(3)Suspension and
			 debarmentThe head of an executive agency may debar or suspend a
			 contractor from eligibility for Federal contracts upon the determination of a
			 false certification under paragraph (1). The debarment period may not exceed 3
			 years.
				(4)Inclusion on
			 list of parties excluded from Federal procurement and nonprocurement
			 programsThe Administrator of General Services shall include on
			 the List of Parties Excluded from Federal Procurement and Nonprocurement
			 Programs maintained by the Administrator under part 9 of the Federal
			 Acquisition Regulation issued under section 25 of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 421) each contractor that is debarred,
			 suspended, proposed for debarment or suspension, or declared ineligible by the
			 head of an executive agency on the basis of a determination of a false
			 certification under paragraph (1).
				(5)Rule of
			 constructionThis section shall not be construed to limit the use
			 of other remedies available to the head of an executive agency or any other
			 official of the Federal Government on the basis of a determination of a false
			 certification under paragraph (1).
				(c)Waiver
				(1)In
			 generalThe President may waive the requirement of subsection (a)
			 on a case-by-case basis if the President determines and certifies in writing to
			 the appropriate congressional committees that it is in the national interest to
			 do so.
				(2)Reporting
			 requirementNot later than 120 days after the date of the
			 enactment of this Act and semi-annually thereafter, the Administrator for
			 Federal Procurement Policy shall submit to the appropriate congressional
			 committees a report on waivers granted under paragraph (1).
				(d)Implementation
			 Through the Federal Acquisition RegulationNot later than 120
			 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulation issued pursuant to section 25 of the Office of Federal Procurement
			 Policy Act (41 U.S.C. 421) shall be revised to provide for the implementation
			 of the requirements of this section.
			(e)ReportNot
			 later than one year after the date the Federal Acquisition Regulation is
			 revised pursuant to subsection (e) to implement the requirements of this
			 section, the Administrator of General Services, with the assistance of other
			 executive agencies, shall submit to the Office of Management and Budget and the
			 appropriate congressional committees a report on the actions taken under this
			 section.
			5.Authority of
			 State and local governments to prohibit contractsNotwithstanding any other provision of law,
			 a State or local government may adopt and enforce measures to prohibit the
			 State or local government, as the case may be, from entering into or renewing a
			 contract for the procurement of goods or services with persons that are
			 included pursuant to section 4(b)(4) on the most recently published list
			 referred to in that section.
		6.SunsetThis Act shall terminate 30 days after the
			 date on which—
			(1)the President has
			 certified to Congress that the Government of Iran has ceased providing support
			 for acts of international terrorism and no longer satisfies the requirements
			 for designation as a state-sponsor of terrorism for purposes of section 6(j) of
			 the Export Administration Act of 1979, section 620A of the Foreign Assistance
			 Act of 1961, section 40 of the Arms Export Control Act, or any other provision
			 of law; and
			(2)Iran has
			 permanently ceased the pursuit, acquisition, and development of nuclear,
			 biological, and chemical weapons and missiles.
			7.DefinitionsIn this Act:
			(1)CompanyThe
			 term company means—
				(A)a sole
			 proprietorship, organization, association, corporation, partnership, limited
			 liability company, venture, or other entity, its subsidiary or affiliate;
			 and
				(B)includes a company
			 owned or controlled, either directly or indirectly, by the government of a
			 foreign country, that is established or organized under the laws of, or has its
			 principal place of business in, such foreign country and includes United States
			 subsidiaries of the same.
				(2)AffiliateThe
			 term affiliate means any individual or entity that directly or
			 indirectly controls, is controlled by, or is under common control with, the
			 company, including without limitation direct and indirect subsidiaries of the
			 company.
			(3)EntityThe
			 term entity means a sole proprietorship, a partnership, limited
			 liability corporation, association, trust, joint venture, corporation, or other
			 organization.
			(4)Federal
			 fundsThe term Federal funds means a sum of money or
			 other resources derived from United States taxpayers, which the United States
			 Government may provide to companies through government grants or loans, or
			 through the terms of a contract with the Federal Government, or through the
			 Emergency Economic Stabilization Act of 2008 Troubled Asset Relief
			 Program or other similar and related transaction vehicles.
			(5)Business
			 operationsBusiness operations described in this Act are business
			 operations that—
				(A)provide Iran with
			 refined petroleum resources;
				(B)sell, lease, or
			 provide to Iran any goods, services, or technology that would allow Iran to
			 maintain or expand its domestic production of refined petroleum resources,
			 including any assistance in refinery construction, modernization, or
			 repair;
				(C)engage in any
			 activity that could contribute to the enhancement of Iran’s ability to import
			 refined petroleum resources, including providing ships or shipping services to
			 deliver refined petroleum resources to Iran, underwriting or otherwise
			 providing insurance or reinsurance for such activity, or financing or brokering
			 such activity;
				(D)invest $20,000,000
			 or more (or any combination of investments of at least $5,000,000 each, which
			 in the aggregate equals or exceeds $20,000,000 in any 12-month period), that
			 directly and significantly contributes to the enhancement of Iran’s ability to
			 develop petroleum resources of Iran; and
				(E)provides sensitive
			 technology to the Government of Iran.
				(6)Government of
			 IranThe term Government of Iran includes the
			 Government of Iran, any political subdivision, agency, or instrumentality
			 thereof, and any person owned or controlled by, or acting for or on behalf of,
			 the Government of Iran.
			(7)Petroleum
			 resources
				(A)In
			 generalThe term petroleum resources includes
			 petroleum, petroleum by-products, oil or liquefied natural gas, oil or
			 liquefied natural gas tankers, and products used to construct or maintain
			 pipelines used to transport oil or compressed or liquefied natural gas.
				(B)Petroleum
			 by-productsThe term petroleum by-products means
			 gasoline, kerosene, distillates, propane or butane gas, diesel fuel, residual
			 fuel oil, and other goods classified in headings 2709 and 2710 of the
			 Harmonized Tariff Schedule of the United States.
				(8)Sensitive
			 technologyThe term sensitive technology means
			 hardware, software, telecommunications equipment, or any other technology that
			 the President determines may be used by the Government of Iran—
				(A)to restrict the
			 free flow of unbiased information in Iran; or
				(B)to disrupt,
			 monitor, or otherwise restrict speech by the people of Iran.
				(9)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and
			 the Select Committee on Intelligence of the Senate; and
				(B)the Committee on
			 Financial Services, the Committee on Foreign Affairs, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
				(10)Executive
			 agencyThe term executive agency has the meaning
			 given the term in section 4 of the Office of Federal Procurement Policy Act (41
			 U.S.C. 403).
			
